Citation Nr: 1549907	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lymphedema of the left foot prior to January 26, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for lymphedema of the right foot for the period prior to April 6, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1900 to November 1990, April 1998 to July 1999, August 1999 to January 2000, and December 2003 to March 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  At that time, service connection for left and right foot lymphedema was established.  For the left foot, a 20 percent rating was assigned, effective March 15, 2006.  For the right foot, a 10 percent rating was assigned, also effective March 15, 2006.  The Veteran submitted a notice of disagreement (NOD) with the ratings assigned, and this appeal ensued. 

In a January 2011 rating decision, the 20 percent rating in effect for the left foot disorder was confirmed and continued.  The 10 percent rating in effect for the right foot was increased to 20 percent, effective April 6, 2010.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.

The Veteran's claims were remanded by the Board for additional development in October 2014.  In a March 2015 rating decision, the 20 percent rating for the left foot was increased to 40 percent, effective January 26, 2015.  The appeal continues. 

In April 2015, the Board notes that the Veteran submitted a claim for "reconsideration of bilateral foot conditions."  It is unclear whether the Veteran was claiming additional disabilities of the bilateral feet or whether he was referring to the bilateral foot disabilities on appeal.  In a June 2015 letter, the Veteran was requested to clarify the disabilities he was claiming.  However, it does not appear that any response was received from the Veteran.  Thus, the Board will refer these issues to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  For the entire appeal period at issue, the Veteran's lymphedema of the left foot was manifested by persistent edema and eczema without intermittent ulceration.   

3.  Prior to June 14, 2010, the Veteran's lymphedema of the right foot was manifested by persistent edema incompletely relieved by elevation of extremity without beginning stasis pigmentation or eczema.

4.  Since June 14, 2010, the Veteran's lymphedema of the right foot was manifested by persistent edema and eczema without intermittent ulceration


CONCLUSIONS OF LAW

1.  For the entire appeal period at issue, the criteria for a rating of 40 percent, but not higher, for lymphedema of the left foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2015).

2.  Prior to June 14, 2010, the criteria for a rating of 20 percent, but not higher, for lymphedema of the right foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2015).

4.  Since June 14, 2010, the criteria for a rating of 40 percent, but not higher, lymphedema of the right foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional evidence identified by the Veteran and to afford the Veteran a VA examination.  Additional VA and private treatment reports were associated with the claims file and the Veteran was afforded a VA examination in January 2015. The Veteran's representative did not assert in a November 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Clams (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the nature and severity of the service-connected disabilities at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
  
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran contends that his service-connected lymphedema of the bilateral feet warrant higher initial ratings.  Historically, he was granted service connection for the disabilities in an April 2007 rating decision and appealed the ratings assigned.  As noted, for the left foot, a 20 percent rating was assigned, effective March 15, 2006.  For the right foot, a 10 percent rating was assigned, also effective March 15, 2006.   In a January 2011 rating decision, a 20 rating was assigned for the right foot effective April 6, 2010.  In a March 2015 rating decision, a 40 percent rating was assigned for the left foot effective January 26, 2015.  
   
Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.   Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran's bilateral lymphedema are rated under Diagnostic Code 7120.  38 C.F.R. § 4.104 (2015) as analogous to varicose veins.  The Board notes that Diagnostic Code 7121 refers to post-phlebotic syndrome (also diagnosed at an examination of record) and provides for the same rating criteria as Diagnostic Code 7120.  38 C.F.R. § 4.104 (2015).  Under Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for persistent edema incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; a 40 percent is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and a 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

A review of the Veteran's service treatment reports reflects treatment for left foot edema due to cellulitis in March 1996.  He was given a compression stocking for left foot chronic edema since an incident of cellulitis in 1997.  He was subsequently treated for left foot lymphedema in March 2000.  He was also assessed with left foot cellulitis in August 2004.  In February 2005, he was noted to have a history of bilateral lower extremity lymphedema.  In January 2006, he was assessed with persistent edema with eczema without ulceration of his left foot and persistent edema without eczema or ulceration of the right foot.  

At a May 2006 VA examination, the Veteran reported a history of cellulitis and lymphedema of the bilateral feet.  Physical examination revealed pitting edema below the ankles, left foot worse than right.  He had decreased hair growth of the bilateral lower extremities.  The left foot was very cool to the touch with 1+ pitting edema.  The skin of the left foot was of normal color with no open lesions but one area measuring 0.1 centimeter (cm) in diameter with minimal scabbing to an area of eczema on the second left toe.  There was no redness and no signs or symptoms of infection.  There was drainage from the lesion on the left foot prior to removing the compression appliance and the second left toe showed eczematic striations slightly darker pink in color than surrounding tissue without open areas.  The left arch was tender to palpation.  The right foot was warmer to the touch than the left foot with 1+ pedal pulse.  There were no active lesions and his skin was of normal color.  X-rays of the feet reflect no abnormality of either foot and no significant degenerative changes.  The examiner assessed the Veteran with chronic bilateral lymphedema with chronic pain left greater than right, no evidence of osteomyelitis, and eczema of the left foot.  

VA treatment reports dated in March 2008, the Veteran reported that he had a history of lymphedema of the bilateral feet with recurrent cellulitis for which he wore TED hose daily.  He was not on any medication for the condition and there was no cellulitis present at that time.  In November 2008, he reported of cellulitis of the left lower extremity for one week.  He was noted to have been placed on antibiotics with incomplete resolution.  He was assessed with lymphedema with cellulitis and his medication was changed and he was noted to have episodic eczema.  In May 2009, the Veteran reported that he wore compression stockings all the time and was able to function but his feet were painful at times.  In July 2009, he was seen for a bug bite with possible onset of cellulitis.  He was assessed with five small superficial abscesses were noted to be opened and scabbed with redness in the surrounding area of the left leg.  In December 2009, he was assessed with lymphedema with recurrent cellulitis of the bilateral feet.   

At a December 2009 VA examination, the Veteran denied hospitalization or surgery.  There was no history of vascular trauma and no history of vascular neoplasm.  Physical examination of the feet revealed pitting edema of the lower legs and feet but no brawny induration or signs of infection or ulceration.  His pedal pulses were palpable.  He did not have varicose veins and the color and temperature of the legs and feet were normal.  He was noted to wear compression hose all the time.  The Veteran was noted to work full-time as a professor of aviation and he flew part-time.  He had missed no work over the previous twelve month period.  The examiner diagnosed Milroy's disease which caused lymphedema in both feet with significant effects on his occupation due to pain.  The examiner noted that the Veteran could only pilot short flights due to his condition and he was able to sit when he needed while teaching.  

VA treatment records dated on April 6, 2010, the Veteran was assessed with persistent bilateral feet swelling with some sites of eczema between the second and third toe of the left foot.  His feet were pink with some swelling to the whole foot and trace pitting edema with raised bumps to the inner second toe between the third toes of the left foot.  

At a June 2010 VA examination, the Veteran was noted to have a history of edema of both lower extremities.  He reported the use of support hose and denied surgery to the lower extremities.  He denied a history of varicose veins or postphlebitic syndrome.  Physical examination revealed some edema of both the feet and ankle area.  There was no Raynaud's phenomenon, no varicose veins, and no stasis pigmentation changes.  He had eczema on the flexion areas of two toes of the right foot.  The edema was not board-like and diminished at nighttime with rest and elevation but he had mild edema upon waking in the morning and during the day he had increased edema even while wearing his support hose.  The examiner assessed the Veteran with mild lymphedema of the bilateral lower extremities, no stasis pigmentation changes, and eczema of the right foot.   

VA treatment records dated in September 2011, the Veteran was noted to have edema of the left lower extremity and mild erythema of the left foot.  In January 2012, he was noted to have recurrent cellulitis of the feet.  Both feet were reported to be mildly erythematous with non-pitting edema.  In April 2012 and September 2012, he was assessed with bilateral lymphedema.  He was noted to have non-pitting edema.  X-rays of the bilateral feet obtained in April 2012 revealed a nonaggressive lesion of the third digit of the left foot and no bony abnormality of the right foot.  In January 2013 and June 2014, he was assessed with non-pitting edema of the legs and feet, left greater than right.  

At the August 2014 hearing, the Veteran testified that his bilateral lymphedema has increased in severity.  He reports that he continues to be treated at a VA facility at least twice per year.  It is also his contention that not all of his foot symptoms have been considered when rating his lymphedema. 

At a January 2015 VA examination, the Veteran indicated that the Veteran had post-phlebotic syndrome with aching and fatigue in the legs after prolonged standing and aching and fatigue in the legs after prolonged walking.  He was noted to use compression stockings continuously.   The examiner also assessed the Veteran with peripheral vascular disease, aneurysm of any large artery (other than aortal), arteriosclerosis obliterans, or thrombo-angitis obliterans.  The examiner indicated that the Veteran had persistent edema of both feet incompletely relieved by compression hose and persistent eczema of the left foot.  The Veteran reported that his vascular lymphedema of the feet limited the types of jobs he was able to do because he was unable to stand or walk for prolonged periods of time.  The examiner found that there was persistent edema of the extremities with edema incompletely relieved by elevation of the extremity or compression hosiery without beginning stasis pigmentation or eczema; there was persistent edema of the extremity with aching and fatigue in both legs after prolonged standing or walking with symptoms not relieved by elevation of the extremity or compression hosiery without intermittent ulceration; and there was persistent edema and eczema of the left foot with no subcutaneous induration, stasis pigmentation, or persistent ulceration.  

Following a review of the relevant evidence, the Veteran's left disability warrants a rating of 40 percent for the entire appeal period at issue.  The right foot disability warrants a rating of 20 percent prior to June 14, 2010, and a rating of 40 percent thereafter.   

Turning to the left foot, at the May 2006 VA examination, physical examination revealed pitting edema and the Veteran was assessed with lymphedema of the left foot and eczema.  The VA treatment reports of record reflect reports of persistent edema and episodic eczema during the course of the appeal.  These findings are tantamount to persistent edema with eczema without intermittent ulceration and warrant a 40 percent rating during the entire appeal period.  A rating of 60 percent is not warranted at any time because at no time has persistent ulceration been present in the left foot.  

Turning to the right foot, for the period prior to June 14, 2010, the evidence as reported above reflects that the Veteran's right foot lymphedema was manifested by persistent edema incompletely relieved by elevation of extremity without beginning stasis pigmentation or eczema.  During the period prior to June 14, 2010, neither stasis pigmentation nor eczema was noted on any examination.  Consequently, a rating of 20 percent and no more is warranted for the period prior to June 14, 2010.   

For the period since June 14, 2010, affording the Veteran the benefit of the doubt, the Board will grant a 40 percent rating for the Veteran's right foot lymphedema.  As noted, the Veteran's right foot was manifested by persistent edema incompletely relieved by elevation of extremity.  At the time of the June 2010 VA examination, eczema was noted on the right foot.  Although eczema was not noted at any other time since the June 2010 VA examination, as noted, the Board will afford the Veteran the benefit of the doubt and grant a 40 percent rating.  A rating of 60 percent is not warranted at any time because at no time has persistent ulceration been present in the right foot.  
 
The Board has also considered whether any other diagnostic codes are more appropriate.  However, the Veteran's disabilities are venous in nature and most appropriately rated under Diagnostic Code 7120.  38 C.F.R. § 4.104.
 
III.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's lymphedema of the bilateral feet that would render the schedular criteria inadequate. The Veteran's symptoms of his disabilities have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected bilateral foot lymphedema are adequate in this case.  The Veteran's symptoms of the left and right foot were specifically considered and applied to the relevant diagnostic code.  While the 2009 VA examiner indicated that the Veteran's bilateral foot lymphedema resulted in significant effects on his usual occupation as a professor and part-time pilot, this finding is not tantamount to marked interference with employment.  Moreover, the Veteran noted that he was able to sit during his lectures and he was able to fly shorter flights due to his condition.  There is no indication that the Veteran was ever hospitalized for his condition.  As such, the schedular rating criteria have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service-connected bilateral foot disabilities. None of the VA examiners provided an opinion indicating that the Veteran's service-connected disabilities would preclude employment.  While the Veteran reported at the January 2015 VA examination that his vascular lymphedema of the feet limited the types of jobs he was able to do because he was unable to stand or walk for prolonged periods of time, there is no indication that he was not working at that time.  At the December 2009 VA examination, the Veteran was noted to work full-time as a professor of aviation and he flew part-time and he had missed no work over the past twelve month period.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected bilateral foot lymphedema. 







ORDER

For the entire appeal period at issue, entitlement to a rating of 40 percent, but not higher, is granted for the lymphedema of the left foot.    

Prior to June 14, 2010, entitlement to a rating of 20 percent, but not higher, is granted for lymphedema of the right foot.  

Since June 14, 2010, entitlement to a rating of 40 percent, but not higher, is granted for lymphedema of the right foot.  



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


